Exhibit 10.2

TO: Duane A. Lammers

FR: Perry A. Sook

RE: Addendum to Employment Agreement

DA: July 2, 2007

Pursuant to authorization of the compensation committee, this memorandum will
serve as an addendum to your Executive Employment Agreement with Nexstar
Broadcasting Group, Inc. (the “Company”), dated as of January 5, 1998, and as
amended on February 9, 2001, August 14, 2002, May 20, 2003 and August 28, 2003
(the “Agreement”).

The signatories hereto agree that the Agreement is hereby amended to add the
following provision:

“Retention Payments. To encourage the continued provision by Lammers of services
to the Company, which services are critical to the successful implementation by
the Company of its proposed strategies, the Company desires to provide to
Lammers a retention payment upon the successful closing of a Transaction (as
defined below) during the term of the Agreement.

As used herein, the term “Transaction” means a transaction or series of
transactions as a result of which the Company consolidates with or merges with
and into any other person, effects a share exchange, enters into a comparable
capital transaction or has any or all of its equity securities sold to one or
more third parties, in each case such that a person (other than an affiliate of
ABRY Partners, LLC) becomes the beneficial owner of a majority of the voting
power represented by the securities of the Company (treating any such person and
the affiliates of such person as being one and the same person), or if the
Company sells all or substantially all of its consolidated assets.

As used herein, the term “Closing Price” means the closing sales price of the
Company’s common stock on the closing date of the Transaction, subject to
anti-dilution adjustments in the event of stock splits and similar events. If
the Company subdivides its outstanding shares of common stock into a greater
number of shares or combines its outstanding shares of common stock into a
smaller number of shares, then the Closing Price in effect immediately prior to
such action shall be adjusted to the number obtained by multiplying the Closing
Price by a fraction, the numerator which shall be the number of shares of common
stock outstanding immediately prior to such action, and the denominator which
shall be the number of shares of common stock outstanding immediately following
such action.

To the extent that the Company successfully closes a Transaction, the Company
shall pay to Lammers a retention payment according to the schedule set forth
below:

 

     Retention
Payment

Guaranteed payment upon closing of Transaction

   $ 100,000

Plus one additional payment as follows:

  

Additional payment if closing share is >$20.00 and £$22.00

   $ 100,000

Additional payment if closing share is >$22.00 and £$24.00

   $ 200,000

Additional payment if closing share is >$24.00 and £$26.00

   $ 300,000

Additional payment if closing share is >$26.00

   $ 400,000



--------------------------------------------------------------------------------

The retention payment shall be in addition to the stated salary and bonus
compensation to which Lammers is entitled under the Agreement and shall be paid
to Lammers in one installment simultaneously with the closing of the
Transaction, subject to any applicable withholding requirements.

The Company shall not be obligated to pay, and Lammers shall not be entitled to
receive, the retention payment in the event the Company terminates the
employment of Lammers for “cause” (as defined in the Agreement) prior to the
date on which such amount would otherwise be required to be paid. The Company
shall also not be required to pay the retention payment to Lammers if Lammers
voluntarily terminates his employment with the Company or retires or dies prior
to the date on which such amount would otherwise be required to be paid.”

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

All other terms and conditions of the Agreement will remain in full force and
effect.

Please indicate your agreement with and acceptance of the terms and conditions
of this addendum as of the date listed above by signing below.

 

Sincerely, NEXSTAR BROADCASTING GROUP, INC.

/s/ Perry A. Sook

Perry A. Sook President and Chief Executive Officer Agreed and Accepted:

/s/ Duane A. Lammers

Duane A. Lammers Executive Vice President and Chief Operating Officer

CC: Jay Grossman, Chair of Compensation Committee

 

2